DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 04/12/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “configure to” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. 11004122. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. 11004122 with obvious wording variations.
Instant Application
U.S. 11004122
1. A computer-implemented method for identifying wireless communication assets comprising: 
providing, on a graphical user interface (GUI), an interactive map in a first window of the GUI; 
defining, on the GUI, a user-defined search area on the interactive map in the first window of the GUI, wherein the user-defined search area include at least a portion of a geographic region; and 
identifying, on the GUI, one or more wireless communication assets and a location of each of the one or more wireless communication assets within the user-defined search area on the interactive map in the first window, wherein each of the one or more wireless communication assets is capable of supporting at least one wireless communication device and the locations of each of the one or more wireless communication assets on the interactive map relate to a physical location of each of the one or more wireless communication assets.
1. A computer-implemented method for identifying wireless communication assets comprising: 
providing, on a graphical user interface (GUI), an interactive map in a first window of the GUI; 
defining, on the GUI, a user-defined search area on the interactive map in the first window of the GUI, wherein the user-defined search area include at least a portion of a geographic region; 
identifying, on the GUI, one or more wireless communication assets and a location of each of the one or more wireless communication assets within the user-defined search area on the interactive map in the first window, wherein each of the one or more wireless communication assets is capable of supporting at least one wireless communication device and the locations of each of the one or more wireless communication assets on the interactive map relate to a physical location of each of the one or more wireless communication assets; and rendering, on the GUI, a wireless communication asset demand layer on at least a portion of the interactive map in the first window, wherein the wireless communication asset demand layer displays one or more levels of demand for wireless communication assets in a geographic region, wherein the wireless communication asset demand layer displays one or more levels of demand for wireless communication assets in a geographic region based upon, at least in part, one or more of the location of one or more wireless communication assets identified in one or more searches, selections of the one or more identified wireless communication assets from the one or more searches, and the wireless communication asset pricing associated with one or more other wireless communication assets within the pre-defined distance from each of the one or more identified wireless communication assets, wherein asset information associated with the selected wireless communication asset includes wireless communication asset pricing and wherein the wireless communication asset pricing is based upon, at least in part, wireless communication asset pricing associated with one or more other wireless communication assets within a pre-defined distance from the selected wireless communication asset.


	Both sets of claims features of the instant application (claims 2-20) and U.S. 11004122 (claims 2-17) can be compared by using the table as shown above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cossins et al. (U.S. 20090055719).
For claim 1, Cossins et al. disclose a computer-implemented method for identifying wireless communication assets comprising: 
providing, on a graphical user interface (GUI), an interactive map in a first window of the GUI (at least abstract.  The user browser can navigate through other network data and geospatial data by selecting network elements on the map or by selecting navigation tools or navigation tabs displayed in conjunction with the map.  Moreover, paragraph 0156, the GMS 104B has a rubber band feature. The rubber band feature enables a user to select an area on the map and to zoom into that select area. Any area may be selected by the user. Furthermore, at paragraph 0158, after the rubber band area 586 is selected, the user may zoom in to the rubber band area 586. This action will generate a new map for the zoomed-in area.)
defining, on the GUI, a user-defined search area on the interactive map in the first window of the GUI, wherein the user-defined search area include at least a portion of a geographic region; and (at least Fig. 8, [0066] and [0171]. The STDE 806 allows a user to enter search criteria. The STDE 806 may comprise tabs for entry of search criteria to identify a geocode or a network element. For example, the STDE 806 may comprise tabs for entry of an address, a cell, a trouble ticket, a switch, a trading area, a base transceiver, or a network event.  The management system 102 of FIG. 1 operates as follows. A user 106 connects to the GMS 104 and logs into the GMS. The user 106 may enter a search criteria, such as a base transceiver station (BTS) event, an address, an intersection, a trouble ticket, a major trading area, or a cell site, to obtain a map display of an area or a telecommunication network. The geocode generator 412 identifies and generates a geocode, such as a latitude and a longitude, based on a search criteria. Alternately, the geocode generator 412 can be configured to identify and generate other geocodes, such as a location identifier that designates a geographic location, based on a search criteria. Examples of other location identifiers are latitude.);

identifying, on the GUI, one or more wireless communication assets and a location of each of the one or more wireless communication assets within the user-defined search area on the interactive map in the first window, wherein each of the one or more wireless communication assets is capable of supporting at least one wireless communication device and the locations of each of the one or more wireless communication assets on the interactive map relate to a physical location of each of the one or more wireless communication assets (at least Fig. 8, [0066]-[0067], [0088], [0110] and [0172]. The NDO 808 displays network data and geospatial data. The NDO 808 may comprise tabs for output criteria. For example, the NDO 808 may comprise tabs to display network data for a cell, a trouble ticket, a switch, a base transceiver, an identification of cells in a search range, or an identification of trouble tickets in a search range.  The management system 102 of FIG. 1 operates as follows. A user 106 connects to the GMS 104 and logs into the GMS. The user 106 may enter a search criteria, such as a base transceiver station (BTS) event, an address, an intersection, a trouble ticket, a major trading area, or a cell site, to obtain a map display of an area or a telecommunication network. The map is generated by the GMS 104 and includes an identification of the network elements, such as cell sites, other network data, such as trouble ticket data, and geographic elements, such as streets and streams within a search range. The user 106 may select one of the network elements, such as a cell site or a trouble ticket. This action will initiate a process to populate network data for the selected cell or trouble ticket.  Based upon the search criteria entered by the user and the selection on the generated map, network data is output for one or more of a cell and cell status, a trouble ticket and trouble ticket problem type, cell site information, specific trouble ticket data, event and alarm data for cell sites and trouble tickets, and network statistics. In addition, the user 106 has the ability to identify and specify high traffic or high trouble areas.  The map generator 414 identifies network elements and geographic elements located within a search range of a geocode and generates a map having images and/or text representing the identified network elements, including any associated performance elements, and the identified geographic elements. The map may display multiple layers of network data, including trouble tickets, network trouble areas, network alarms, network performance, switch configuration, coverage levels, cell locations, and future cell sites in their proper geographic location. Other layers may exist that may be used to understand the network data and the geographic data.  A user viewing the screen readily can identify that both cells 506 and 508 are in a current event failure or degradation, as specified by the event characteristic of the cells. In addition the cell 506 has a warning level for its performance level, and the cell 508 has a critical level for its performance level. By viewing this information, a user can easily determine network event problems and network performance problems in the area of the identified trouble ticket and, if needed, can describe the problem to a customer.  It should be understood that a cell is capable of supporting at least one wireless communication device.)
For claim 2, Cossins et al. disclose the computer-implemented method of claim 1, further comprising: receiving, on the GUI, a selection of one of the one or more identified wireless communication assets (at least [0134].  The user using the user browser 418 selects a network element, such as the cell 208. Selecting the cell 208 initiates a communication from the user browser 418 to the web server 402. Based on the communication from the user browser 418, the web server 402 will communicate with one or both of the database server 404 and the map server 410. For example, the GMS 104B may be configured to generate a new map in which the selected cell 208 is centered in the map. A zoom may be effected, thereby generating a new map.) 
For claim 3, Cossins et al. disclose the computer-implemented method of claim 2, further comprising: rendering, on the GUI, asset information associated with the selected wireless communication asset in a second window of the GUI; and rendering an interactive ground-level display of the location of the selected wireless communication asset in a portion of the second window (at least Fig. 8 and [0170]-0172].  A user may select (i.e. "click on") any of the network elements displayed in the GNDIO 804, including trouble tickets, to display more detailed information about the network element.  The NDO 808 displays network data and geospatial data. The NDO 808 may comprise tabs for output criteria. For example, the NDO 808 may comprise tabs to display network data for a cell, a trouble ticket, a switch, a base transceiver, an identification of cells in a search range, or an identification of trouble tickets in a search range.)
For claims 8-10, the claims have features similar to claims 1-3.  Therefore, the claims are also rejected for the same reasons in claims 1-3.
For claim 15, the claim has features similar to claim 1.  Therefore, the claim is also rejected for the same reasons in claim 1.
For claim 16, the claim has features similar to claims 2-3.  Therefore, the claim is also rejected for the same reasons in claims 2-3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cossins et al. (U.S. 20090055719) in view of Day et al. (U.S. 20150373207).
For claim 4, Cossins et al. do not disclose the computer-implemented method of claim 3, wherein the asset information associated with the selected wireless communication asset includes wireless communication asset pricing. 
In the same field of endeavor, Day et al. disclose the computer-implemented method of claim 3, wherein the asset information associated with the selected wireless communication asset includes wireless communication asset pricing (at least [0007], [0065] and [0074]. A location in the map 1205 may be highlighted or selected by the user, such as the building illustrated in FIG. 12 with the building information box. Visually, a user of the visualization tool 200 may determine that the building is located near an existing fiber of the network. Thus, connecting a customer in that building to the network may not require the addition of more fiber lines to the network. However, for those customers not near a fiber line of the network, a new fiber line may be installed to provide customers in that building fiber related services. In one implementation, the user interface 1200 may include an indication of the distance to one or more fibers from the entered location, such as the distance in miles and/or feet to the nearest fiber and other selected fiber lines. In this manner, a user of the visualization tool 200 may quickly determine the cost to provide fiber services to a potential customer based on the customer's location.  A cost estimate may be based at least on a network footprint of connection points and lines in relation to an obtained map of a region and/or a history of prior and similar services provided to customers at or near the requesting customer.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Cossins et al. as taught by Day et al. for purpose of selecting various roaming service billing options.
For claim 5, the combination of Cossins et al. and Day et al. disclose the computer-implemented method of claim 4.  Furthermore, Day et al. disclose wherein the wireless communication asset pricing is based upon, at least in part, wireless communication asset pricing associated with one or more other wireless communication assets within a pre-defined distance from the selected wireless communication asset (at least [0007], [0065] and [0074]. A location in the map 1205 may be highlighted or selected by the user, such as the building illustrated in FIG. 12 with the building information box. Visually, a user of the visualization tool 200 may determine that the building is located near an existing fiber of the network. Thus, connecting a customer in that building to the network may not require the addition of more fiber lines to the network. However, for those customers not near a fiber line of the network, a new fiber line may be installed to provide customers in that building fiber related services. In one implementation, the user interface 1200 may include an indication of the distance to one or more fibers from the entered location, such as the distance in miles and/or feet to the nearest fiber and other selected fiber lines. In this manner, a user of the visualization tool 200 may quickly determine the cost to provide fiber services to a potential customer based on the customer's location.  A cost estimate may be based at least on a network footprint of connection points and lines in relation to an obtained map of a region and/or a history of prior and similar services provided to customers at or near the requesting customer.) 
For claims 11-12, the claims have features similar to claims 4-5.  Therefore, the claims are also rejected for the same reasons in claims 4-5.
For claims 17-18, the claims have features similar to claims 4-5.  Therefore, the claims are also rejected for the same reasons in claims 4-5.
Allowable Subject Matter
Claims 6-7, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  06/16/2022